Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 was amended to recite “each marker having a film adhesive for application of the marker to the exterior surface.”  However, such limitations are unclear and seems as not in accordance with applicant’s original disclosure.
	According to applicant’s original disclosure, there is a single adhesive (such as the commercially sold 3MTM ScotchliteTM 8850 Silver Pressure Sensitive Adhesive Film) that applied upon the outer surface of the ball, and thereafter the reflective markers will adhered thereto.  It does not seems as each spaced apart marker has an adhesive film, which make no sense, as it needs to apply a plurality of adhesive film, for each marker.


	With respect to claim 6, claim 1 was amended to include an adhesive film, to adhere the markers to the ball, and thus it is unclear if such “adhering” of the device of claim 6 is different than the device of claim 1.
	Also, claim 6 first recite “an exterior coating of a unitary high…color” and thereafter recite “spaced apart…markers”.  According to applicant’s disclosure the ball includes an adhesive layer upon the outer surface of the ball to adhere reflective film, either as spaced apart or unitary color/film.  It is unclear what is applicant sought to claim by claiming such “different” cover reflective film with fluorescent properties as “unitary” and “spaced apart” together.    

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kennedy et al US 5,762,573 (“Kennedy”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kennedy in view of Gobush US 8,872,914 (“Gobush”).
	As per claim 1, Kennedy discloses a high visibility ball (game ball 12)(Figs. 1, 2, and 5-8; 4:15-5:43 and 5:62-7:19) comprising: a spherical body (12)(Fig. 1; 4:27-30) having an exterior surface (surface 14)(Figs. 2; 4:27-33), wherein the exterior surface includes a plurality of spaced apart, retroreflective markers (reflective layer 20 with markings 28)(Figs. 1 and 2; 4:60-5:15), each marker formed of a reflective film that is selected to reflect a directional beam of light, each marker having a film adhesive for application of the marker to the exterior surface (prior to the placement of reflective film 20 with the markers (such as “letters and stars” (Fig. 1 and 5:1+) upon the ball, an adhesive layer 16 as placed upon the exterior surface of the ball (Fig. 2; 4:27-40).
	With respect to the ball as lacrosse ball as recite in the preamble, it is noted that it has been held that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	In addition, note Kennedy’s 5:39-43 “ It should also be appreciated that although the primary embodiment is shown as a pneumatic basketball, it could be readily applied to other balls pneumatic or otherwise, such as volleyballs, soccer balls, baseballs and the like and are not limited to spherical balls since they could readily be applied to footballs or rugby balls.”
	Thus, a skilled artisan would have appreciated that such ball can be a lacrosse ball or a like spherical object as suggested by Kennedy.
	With respect to spaced apart, retroreflective markers, the examiner in the broadest and most reasonable manner construed the “B” and “
    PNG
    media_image1.png
    59
    83
    media_image1.png
    Greyscale
” as such spaced apart, retroreflective markers.
	However, if there is any doubt regarding such interpretation and in the hope of expedite prosecution, it is noted that it is well known to form a ball with spaced apart, retroreflective markers as taught by Gobush (8:6-10:11 in conjunction to Fig. 3; Gobush gives a detail discussion about the number of markers (i.e. dots) location, their overall position/percentage upon the surface of the ball).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kennedy’s markers as spaced apart, retroreflective markers as taught by Gobush for the reason that a skilled artisan would have been motivated by Gobush’s suggestions to use such marker scheme that is suitable for a particular application (e.g. 8:45-50).
	Furthermore, it seems as the manner of applying the markers upon the ball is nothing more than an obvious user’s choice according to applicant’s disclosure.  More specific, attention to pacification page 50:4-7 “ In embodiments, the reflective film adhesive may be applied to the modified surface of a5 lacrosse ball in a variety of shapes and sizes, including but not limited to stripes, triangles, rectangles, squares, narrow circumferential strips, and a one-piece wrap covering the entire exterior surface of the ball.”
	In that regard, it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  
See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976)
	Accordingly, one of ordinary skill in the art would have appreciated that the manner of applying the retroreflective markers upon the ball (via adhesive film/layer) be it space apart (as claimed) or one piece (e.g. as taught by Kennedy) would have been an obvious users preference or design choice and thus provide the same predictable results of a ball including retroreflective markers thereupon.  
 	As per claim 2, with respect to wherein the spherical body is made of natural rubber or polyurethane, although Kennedy is not specific regarding the material forming his ball it is noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a
list and selecting a known compound to meet known requirements is no more ingenious
than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at
335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Also, note Kennedy’s 1:25-34 as it is well known to use rubber in forming spherical body.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kennedy ‘s ball with such known materials for the reason that a skilled artisan would have been motivated in utilizing known material suitable for their use as ready available material suitable to forming a game ball.  
	As per claim 3, with respect to wherein the plurality of spaced apart, retroreflective markers include colored reflective film adapted to maximize a narrow angularity property for a certain color of light, note Kennedy’s 2:5:11; 4:1-6 and 4:41-45 regarding the use of retroreflective markers as color.  Also, note Gobush’s 8:12+ as the use of fluorescent markers (also Gobush’s incorporate in reference several applications discussing such well known color, retroreflective markers)
	As per claim 4, with respect to wherein the plurality of spaced apart, retroreflective markers include a perimeter shape selected from dots, stripes, triangles, rectangles, squares and narrow circumferential strips, note Gobush’s 8:59-9:12 regarding the shape of the markers upon the ball.  In addition, as discussed above such shapes are nothing more than user’s preference or design choice and would have been obvious to incorporate within the modified Kennedy’s ball for such reasons, without any more.
	As per claim 5, with respect to as previously stated the examiner is unclear what is meant by wherein the reflective film can be selected from an exposed lens film, an enclosed lens film, a diamond grade film, and a high intensity grade film.  Once again, to the best of his understanding such limitations are related to the use of pigments within the reflective film.  In that regard, note Kennedy’s 2:4-14 and 4:41-60 as the use of pigments of the reflective film.
	As per claim 6, with respect to further comprising an exterior coating of a unitary high visibility color having fluorescent properties, said plurality of spaced apart, retroreflective markers adhered to the exterior coating, note Gobush’s 362-67; 7:57-65, 8:12-25 and 10:26-62 regarding the use of reflective film utilizing fluorescent properties.
	Within the modified Kennedy such reflective film utilizing fluorescent properties markers would have been adhered to the surface of the ball as taught and suggested by Kennedy.
	As per claim 8, with respect to wherein the plurality of spaced apart, retroreflective markers covers from about 5% to about 20% of the exterior surface, note Gobush’s 9:13-10:4 regarding the manner of applying the markers upon the golf ball to cover portions of the ball via the spaced apart, retroreflective markers.
	In addition, the examiner maintains his previous position as set forth in the previous office action, whereas it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kennedy’s ball with such cover/coloring percentage range for the reason that a skilled artisan would have been motivated to discover the optimum color/cover of the lacrosse ball to insure that the ball is visible enough to be seen by the players and/or spectators yet not too bright to interfere, distract, while maintaining the conventional rules of the lacrosse associations (i.e. NCAA, and etc.).
	Note: with respect to claims 6 and 8 it is important to note that the examiner does not deem such limitations to be anticipated by Kennedy, but rather taught and suggested by the reference to Gobush.  Since the above claims are also rejected in the alternative as obvious over Gobush, the examiner didn’t deem it necessary to create a lengthy office action by including an additional section.
	As per claim 9, with respect to the high visibility ball of claim 1 (i.e. the high visibility ball of claim 1 as taught by Kennedy or in the alternative Kennedy and further in view of Gobush). 
	Also, Gobush discloses a light source of the directional beam of light, wherein the light source is adapted to maximize the reflection of light from the reflective film of the retroreflective markers on the high visibility golf ball (such as strobe lamp 103 and mirror 107 multishutter system for highly visible golf ball 105)(Figs. 1-4; 4:21-16:17; more specifically see 5:41-7:56 in conjunction to Figs. 1 and 2 regarding the overall structure/function of the system; see Fig. 3 in conjunction to 7:56-10:63 regarding the high visibility markers upon the golf ball 105; and see Fig. 4 and 10:64+ regarding a detailed operation of the system).
	With respect to configured to continually follow movement of the high visibility lacrosse ball with the directional beam of light, note Fig. 1 in conjunction to 12:54-15:30, wherein Gobush’s gives a detailed explanation regarding the strobe lamp 103 and the reflective mirrors 107-109 forming a continues paths 111-117 for tracking the flight/movement of reflective ball 105; see also the embodiment of Fig. 4 and 15:30+ as well as Fig. 6 and 16:18+.  The beam of light from the strobe lamp, together with the mirror, are beam of light that is/are configure to continually follow ball 105.
	Furthermore, with respect to the intended use of the light source, it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	In other words, there is nothing that restrict the light source of Gobush to continually follow movement of the high visibility ball with the directional beam of light.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kennedy’s to include a light source of the directional beam of light, configured to continually follow movement of the high visibility lacrosse ball with the directional beam of light, wherein the light source is adapted to maximize the reflection of light from the reflective film of the retroreflective markers on the high visibility lacrosse ball as taught by Gobush for the reason that a skilled artisan would have been motivated by Gobush’s suggestion for an apparatus and method for accurately and consistently analyzing a golf players swing and the resulting flight characteristics of a golf ball. (2:42-44).
	In today game, to include the lacrosse game, it is well known to provide a tracking system that allow a player to track his performance to enhance his techniques.
	With respect to the ball as a lacrosse ball, as discussed above a skilled artisan would have appreciated that such ball can be a lacrosse ball or a like spherical object as suggested by Kennedy.

	In addition, AAPA in Fig. 4 and pages 11+, discloses the use of a conventional lacrosse stadium to include a light source of the directional beam of light, wherein the light source is adapted to maximize the reflection of light from the reflective film of the retroreflective markers on the high visibility lacrosse ball.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kennedy to include a light source of the directional beam of light, wherein the light source is adapted to maximize the reflection of light from the reflective film of the retroreflective markers on the high visibility lacrosse ball as taught by AAPA for the reason that a skilled artisan would have been motivated to include a conventional light source within a game stadium to allow spectators to follow the game and in particularly the movement of the lacrosse ball.
	As per claim 10, Gobush discloses wherein the light source (103) is a high powered light source positioned to shine directionally downward on an area of play such as a spot light or high-intensity discharge lamp, shines directionally down onto the area of play (Figs. 1, 2 and 4; 7:21-56, and 10:63+, again see the detailed operation of the system to light and shine upon the highly visible ball).  Also, see AAPA’s Fig. 4; page 11:1-12:3.
	As per claim 11, with respect to wherein the high powered light source is physically mounted to a video camera that follows the high visibility lacrosse ball on the area of play, note Gobush’s 5:54-63 regarding his camera 101 CCD camera to record images (i.e. video camera).  With respect to the position of the light source, note Fig. 6 in conjunction to 16:37-17:3.
	Furthermore, with respect to the position of the light source, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Thus, the position of the light source mounted to the camera would have been merely a matter of obvious engineering choice without alter the function of the light source as means to assist the camera in capturing the desire image/s.
	Also, see AAPA’s Fig. 4; page 11:1-12:3.
	As per claim 12, Gobush discloses wherein the high powered light source (103 is a flood light (Fig. 1, 4 and 6; 7:38-56 and 16:37-17:3).
	As per claim 13, Gobush discloses wherein the high powered light source further comprises a color filter (7:38-56 and 12:28-34).
	Note: as mentioned above since the above claims are also rejected in the alternative as obvious over Gobush (as the examiner acknowledged that such limitations are not taught or suggested by Kennedy), the examiner didn’t deem it necessary to create a lengthy office action by including an additional section.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (or in the alternative Kennedy in view of Gobush)  as applied to claim 1 above, and further in view of Lamson et al US 2008/0073809 (“Lamson”).
	As per claim 7, Kennedy (or the combination Kennedy and Gobush for that matter) is not specific regarding further comprising an exterior coating of at least two different high visibility colors, each of the at least two different high visibility colors having fluorescent properties and defining different areas of the exterior coating, said plurality of spaced apart, retroreflective markers adhered to the exterior coating.
	However, it is well known to place spaced apart, retroreflective markers utilizing fluorescent properties, upon a surface of ball as taught by Lamson in Figs. 1, 2, and 4D in conjunction to [0032] and [0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kennedy’s further comprising an exterior coating of at least two different high visibility colors, each of the at least two different high visibility colors having fluorescent properties and defining different areas of the exterior coating, said plurality of spaced apart, retroreflective markers adhered to the exterior coating.
as taught by Lamson for the reason that a skilled artisan would have been motivated by Lamson’s suggestions so as to create the distinctive colored regions representing a marking or markings visible to the user ([0032]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                      6/14/2021
                                                                                                                                                                                           /Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711